Citation Nr: 1444506	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-22 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for irritable bowel syndrome (IBS).

3. Entitlement to service connection for sexual dysfunction including erectile dysfunction (ED).

4. Entitlement to an increased disability rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to July 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a February 2008 rating decision, the RO continued a 10 percent disability rating for GERD. In a March 2009 rating decision, the RO denied service connection for sleep apnea, IBS, and sexual dysfunction including ED.

The record in this case is in electronic form, and is entirely in the Veterans Benefits Management System (VBMS) and the Virtual VA system.

The issue of service connection for a bilateral eye disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for sleep apnea and sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had IBS during service that continued after service.

2. The Veteran's GERD produces pyrosis, substernal pain, and esophagitis, without dysphagia, vomiting, or considerable impairment of health.



CONCLUSIONS OF LAW

1. The Veteran's IBS was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The Veteran's GERD does not meet the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in August 2007, April 2008, May 2008, and October 2008. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection. VA also advised the Veteran how VA assigns disability ratings and effective dates. The letters also stated who was to provide the evidence.

The record (which is in VBMS and Virtual VA) regarding the Veteran's claims contains his service medical records, post-service medical records, and reports of VA medical examinations. He has had VA examinations that adequately addressed the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claims that the Board is deciding at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

IBS

The Veteran has claimed service connection for digestive system disorders. The RO granted service connection for GERD. The Veteran contends that he has IBS that began during service, and that is separate from and in addition to his GERD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran's service treatment records contain notations of digestive disorder symptoms. He had symptoms affecting the stomach and esophagus, and clinicians diagnosed GERD. He also had symptoms such as diarrhea affecting the intestines and colon. In 1997 and 1998 clinicians found that the Veteran had IBS. Treatment for IBS continued through the remainder of service. The Veteran had a VA medical examination in June 2000, prior to his separation from service. At that time he reported having chronic diarrhea, with loose to watery stools on a daily basis.

Post-service treatment records contain notations of ongoing IBS. In private treatment in May 2005, the Veteran reported having been diagnosed with IBS for years. He reported usually having loose stools. 

Medical evidence documents that the Veteran had IBS during service that has continued after service. That evidence sufficiently supports incurrence of IBS during service to warrant a grant of service connection.

GERD

In June 2007, the Veteran submitted a claim for an increase above the existing 10 percent disability rating for his GERD. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the 

VA Schedule for Rating Disabilities (rating schedule).  8 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO evaluated the Veteran's GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal hernia. Under that code, hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling. Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling. Hiatal hernia with two or more of the symptoms for the 30 percent rating, of less severity, is rated 10 percent disabling.

In private treatment in May 2005, the Veteran reported having GERD symptoms with almost anything he ate. He indicated that he had taken medications for GERD in the past and was not taking any at present. Private treatment records from April and May 2007 show that he was prescribed medication for GERD. Records of private treatment in August 2007 through May 2008 show ongoing GERD with corrosive esophagitis, but without resulting impairment of health. In a private sleep study in April 2008, the Veteran reported feeling fatigued.

On VA examination in January 2008, the Veteran reported GERD symptoms of epigastric and substernal heartburn with regurgitation of acid and food. He stated that he had occasional nausea, but no vomiting. He denied any dysphagia. He stated that he was on medication for GERD, and that he had changed his diet by decreasing and eliminating some foods. The examiner observed that the Veteran was well developed, well nourished, and in no acute distress. His abdomen was mildly tender in the epigastric area, without any rebound tenderness.

In April 2008, the Veteran wrote that his reflux, hiatal hernia, and esophagitis had become worse. Later in April 2008, he asserted that the medication he took for his GERD might contribute to dizziness, unusual tiredness, or weakness.

In May 2009, the Veteran wrote that his GERD was worsening. He indicated that a treating physician stated that the disorder put him at risk for cancer of the esophagus, and that the physician increased the frequency of reevaluation for the disorder.

Notes of VA treatment in 2011 through 2013 reflect ongoing private treatment for GERD.

On VA examination in January 2014, the examiner reported having reviewed the Veteran's claims file. It was noted that the Veteran was on medication for GERD. The Veteran stated that if he took his medication twice daily his GERD symptoms were controlled; otherwise he had symptoms. He stated that he was asymptomatic at present. On examination, his abdomen was nontender. Upper gastrointestinal imaging performed in January 2014 showed mild presbyesophagus.

The medical records and Veteran's statements show that the Veteran's GERD has produced discomfort and has required treatment with medication, but has not produced considerable or severe impairment of health. Therefore it has not met the criteria for a rating higher than the existing 10 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's GERD has not required any hospitalization, and there is no indication that it has interfered with employment. The rating criteria contemplate the effects of GERD that the Veteran experiences. Therefore, it is not necessary to refer the GERD rating issue for consideration of extraschedular ratings.

The Veteran has not suggested that his GERD, combined with his other service-connected disabilities, makes him unable to work. Therefore the record does not raise the issue of unemployability.


ORDER

Entitlement to service connection for IBS is granted.

Entitlement to a disability rating higher than 10 percent for GERD is denied.


REMAND

The Board is remanding the issues of service connection for sleep apnea and sexual dysfunction to the RO for the development of additional evidence.

The Veteran contends he has sleep apnea that began during service. His ex-wife wrote that, while they were together in the late 1970s, he snored loudly, did not sleep well, and had difficulty getting up early in the morning. In April 2008, a private physician reported that a sleep study showed that he had obstructive sleep apnea. The Veteran has not had a VA medical examination that addressed the likelihood that the sleep apnea diagnosed after service had onset during service. The Board is remanding the issue for an examination with file review and opinion.

In addition, in a May 2014 claim, the Veteran asserted that benefits for sleep apnea are warranted under 38 U.S.C.A. § 1151, which addresses compensation for disabilities caused by VA medical treatment. The RO has not addressed this claim. If, after evidentiary development on remand and RO reconsideration of the claim, service connection for sleep apnea remains denied, the RO should develop as necessary and address the claim for benefits for sleep apnea under 38 U.S.C.A. § 1151.

The Veteran reports that he has sexual dysfunction, including decreased sexual drive, problems with orgasm, and ED. He states that these dysfunctions began after changes in medication for his service-connected hypertension. He thus contends that the dysfunctions are secondary to the hypertension.

In a March 2009 VA medical examination, the examiner addressed the question as to whether the Veteran's hypertension caused his sexual dysfunction. The examiner stated that the Veteran's medications for hypertension were among many factors that could put him at risk for sexual dysfunction. She indicated that anxiety, depression, and medications for anxiety and depression were among other possible factors. She stated that the Veteran's sexual dysfunction was most likely caused by multiple factors, and that she was unable to resolve the causation question without resorting to mere speculation.

In discussing the secondary service connection question, the examiner did not address whether it was at least as likely as not that hypertension caused the Veteran's sexual dysfunction. In addition, the examiner did not address the likelihood that hypertension or medication for hypertension aggravates the Veteran's sexual dysfunction. The Board therefore finds the 2009 opinion inadequate. The Board is remanding the issue for a new VA examination, with file review and opinion considering whether it is at least as likely as not that hypertension or medication for hypertension causes or aggravates the Veteran's sexual dysfunction.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's sleep apnea. Provide the Veteran's claims file from VBMS and Virtual VA to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's sleep apnea was present during his service. Ask the examiner to explain the reasons and bases for the conclusions reached.

2. Schedule the Veteran for a VA medical examination, performed by a physician, to address the likely etiology of the Veteran's sexual dysfunction including decreased sexual drive, problems with orgasm, and ED . Provide the Veteran's claims file from VBMS and Virtual VA to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's sexual dysfunction: (A) is proximately due to or the result of his hypertension or medications for hypertension, or (B) is aggravated by his hypertension or medications for hypertension. Ask the examiner to explain the reasons and bases for the conclusions reached.



	(CONTINUED ON NEXT PAGE)


3. Thereafter, review the expanded record and consider the remanded issues. If the claim for service connection for sleep apnea remains denied, develop as necessary and address the Veteran's claim for benefits for sleep apnea under 38 U.S.C.A. § 1151. If the claim for service connection for sexual dysfunction remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


